Exhibit 10.2

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 8th day of August, 2019, by and among IQVIA Holdings Inc., a Delaware
corporation (the “Purchaser”), and the selling shareholders set forth on
Schedule I hereto (each, a “Seller” and, together, the “Sellers”).

RECITALS

WHEREAS, each Seller currently holds and desires to sell that number of shares
of common stock of the Purchaser (the “Common Stock”) set forth opposite such
Seller’s name on Schedule I hereto (together, the “Shares”) to the Purchaser on
the terms and conditions set forth in this Agreement; and

WHEREAS, the Purchaser desires to purchase from the Sellers and the Sellers
desire to sell to the Purchaser the Shares on the terms and conditions set forth
in this Agreement (the “Repurchase Transaction”).

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement, on
August 13, 2019 or at such other time on the same or such other date as shall be
mutually agreed by the parties (such date, the “Closing Date”), each of the
Sellers, severally but not jointly, shall sell, assign, transfer, convey and
deliver to the Purchaser the number of Shares set forth opposite its name on
Schedule I hereto, and the Purchaser shall purchase, acquire and accept such
number of Shares from each of the Sellers. The purchase price for each Share
shall be $156.85 (the “Purchase Price”).

Section 1.2 Closing. On the Closing Date, (a) each Seller shall deliver or cause
to be delivered to the Purchaser all of such Seller’s right, title and interest
in and to the Shares to be sold by such Seller by an appropriate method
reasonably agreed to by the Purchaser and the Sellers, together, in each case,
with all documentation reasonably necessary to transfer to Purchaser all of such
Seller’s right, title and interest in and to such Shares and (b) the Purchaser
shall pay to each Seller the Purchase Price for the Shares sold by such Seller
in cash by wire transfer of immediately available funds in accordance with the
wire transfer instructions provided by such Seller to the Purchaser.

 

1



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers, severally and not jointly, hereby makes the following
representations and warranties to the Purchaser, each of which is as of the date
of this Agreement, and will be as of the Closing Date, true and correct.

Section 2.1 Existence and Power.

(a) The Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Exchange Act) filing with, any governmental authority or court, or
body or arbitrator having jurisdiction over the Seller; and (ii) except as would
not have a material adverse effect on the ability of the Seller to consummate
the transactions contemplated by this Agreement, do not and will not constitute
or result in a breach, violation or default under any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, to which the Seller is a party or
with the Seller’s organizational documents, or any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Seller or cause the acceleration or
termination of any obligation or right of the Seller or any other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized by the Seller, has been duly executed and delivered by the
Seller and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and general principles of equity.

Section 2.3 Title to Shares. The Seller has good and valid title to the Shares
to be sold by such Seller free and clear of any lien, encumbrance, pledge,
charge, security interest, mortgage, title retention agreement, option, equity
or other adverse claim, and has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of such Shares or its
ownership rights in such Shares other than, in connection with the Repurchase
Transaction, to the Purchaser, or (b) given any person or entity other than, in
connection with the Repurchase Transaction, the Purchaser any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Shares.

Section 2.4 Sophistication of Seller. The Seller acknowledges and agrees that,
except as set forth in this Agreement, the Purchaser is not making any express
or implied warranties in connection with the Repurchase Transaction. The Seller
has such knowledge and experience in financial and business matters and in
making investment decisions of this type that it is capable of evaluating the
merits and risks of making its investment decision regarding the Repurchase

 

2



--------------------------------------------------------------------------------

Transaction and of making an informed investment decision. The Seller has
received all information it considers necessary or appropriate for deciding
whether to dispose of the Shares to be sold by such Seller. The Seller has
independently investigated and evaluated the value of the Shares and the
financial condition and affairs of the Purchaser and, based upon its independent
analysis, the Seller has reached its own business decision to effect the sale of
Shares to be sold by such Seller contemplated hereby. The Seller is not relying
on the Purchaser with respect to the tax and other economic considerations of
the Repurchase Transaction, and the Seller has relied on the advice of, or has
consulted with, the Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Sellers, each of which is as of the date of this Agreement, and will be as of
the Closing Date, true and correct.

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized and validly existing under the
laws of the State of Delaware and has the power, authority and capacity to
execute and deliver this Agreement, to perform the Purchaser’s obligations
hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) does
not require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 13 under the
Exchange Act) filing with, any governmental authority or court, or body or
arbitrator having jurisdiction over the Purchaser; and (ii) except as would not
have a material adverse effect on the ability of the Purchaser to consummate the
transactions contemplated by this Agreement, does not and will not constitute or
result in a breach, violation or default under, any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which the Purchaser is a party, with the
Purchaser’s articles of incorporation or bylaws, or any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Purchaser or cause the acceleration or
termination of any obligation or right of the Purchaser or any other party
thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization.

This Agreement has been duly authorized by the Purchaser, has been duly executed
and delivered by the Purchaser and constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. All notices, requests, certificates and other communications
to any party hereunder shall be in writing and shall be deemed given or made:
(a) as of the date delivered, if personally delivered; (b) on the date the
delivering party receives confirmation, if delivered by electronic mail;
(c) three business days after being mailed by registered or certified mail
(postage prepaid with return receipt requested); or (d) one business day after
being sent by overnight courier service (providing proof of delivery), to the
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.1).

If delivered to the Purchaser, to:

IQVIA Holdings Inc.

100 IMS Drive

Parsippany, New Jersey 07054

Attention: General Counsel

E-mail: officeofgeneralcounsel@iqvia.com

If delivered to the Sellers, to the address of each Seller set forth on Schedule
I hereto.

Section 4.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 4.3 shall be
null and void.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or electronic transmission shall be deemed for all purposes as constituting good
and valid execution and delivery of this Agreement by such party.

Section 4.5 Governing Law; Waiver of Jury Trial. This Agreement and all matters
arising out of or relating to this Agreement (whether in contract, tort or
otherwise) shall in all respects be construed in accordance with and governed by
the substantive laws of the State of New York, without giving effect to
principles of conflicts of laws. The respective agreements, representations,
warranties and other statements of the Sellers and the Purchaser, as set forth
in this Agreement, shall remain in full force and effect regardless of any
investigation (or any

 

4



--------------------------------------------------------------------------------

statement as to the results thereof) made by or on behalf of the Sellers or the
Purchaser or any of their respective officers, directors or affiliates and
regardless of whether the Sellers or the Purchaser knew or should have known
that any such representation or warranty is, was or might be inaccurate, and
shall survive the Closing Date. Each party hereto waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any action, suit or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby.

Section 4.6 No Third Party Beneficiaries or Other Rights. This agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.

Section 4.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.8 No Broker. Except as previously disclosed in writing to each other
party, no party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement.

Section 4.9 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement, as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 4.11 Costs and Expenses. Each party hereto shall each pay its own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(Signatures appear on the next page.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PURCHASER: IQVIA HOLDINGS INC. By:  

/s/ Eric Sherbet

Name:   Eric Sherbet Title:   Executive Vice President, General Counsel and
Secretary

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

SELLERS:

               TPG PARTNERS V, L.P.  

By: TPG GenPar V, L.P.

its general partner

 

By: TPG GenPar V Advisors, LLC

its general partner

  By: /s/ Adam Fliss                                       Name: Adam Fliss  
Title:   Vice President   TPG FOF V-A, L.P.  

By: TPG GenPar V, L.P.

its general partner

 

By: TPG GenPar V Advisors, LLC

its general partner

  By: /s/ Adam Fliss                                       Name: Adam Fliss  
Title:   Vice President   TPG FOF V-B, L.P.  

By: TPG GenPar V, L.P.

its general partner

 

By: TPG GenPar V Advisors, LLC

its general partner

  By: /s/ Adam Fliss                                       Name: Adam Fliss  
Title:   Vice President   TPG PARTNERS VI, L.P.  

By: TPG GenPar VI, L.P.

its general partner

 

By: TPG GenPar VI Advisors, LLC

its general partner

  By: /s/ Adam Fliss                                       Name: Adam Fliss  
Title:   Vice President

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

TPG FOF VI SPV, L.P.

By: TPG Advisors VI, Inc.

its general partner

By: /s/ Adam Fliss                             Name: Adam Fliss Title:   Vice
President TPG BIOTECHNOLOGY PARTNERS III, L.P.

By: TPG Biotechnology GenPar III, L.P.

its general partner

By: TPG Biotechnology GenPar III Advisors, LLC

its general partner

By: /s/ Michael LaGatta                     Name: Michael LaGatta Title:   Vice
President TPG ICEBERG CO-INVEST LLC By: /s/ Adam
Fliss                             Name: Adam Fliss Title:   Vice President TPG
QUINTILES HOLDCO II, L.P.

By: TPG Advisors V, Inc.

its general partner

By: /s/ Adam Fliss                             Name: Adam Fliss Title:   Vice
President TPG QUINTILES HOLDCO III, L.P.

By: TPG Biotech Advisors, Inc.

its general partner

By: /s/ Michael LaGatta                     Name: Michael LaGatta Title:   Vice
President

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

BAIN CAPITAL INTEGRAL INVESTORS 2008, L.P. By: Bain Capital Investors, LLC its
general partner By:  

/s/ Christopher Gordon

Authorized Signatory BCIP TCV, LLC By:   Boylston Coinvestors, LLC its
administrative member By:  

/s/ Christopher Gordon

Authorized Signatory BCIP ASSOCIATES-G By: Boylston Coinvestors, LLC as managing
partner By:  

/s/ Christopher Gordon

  Authorized Signatory

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule I

 

TPG Sellers

  

Shares

  

Address

TPG Partners VI, L.P.    289,484   

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

Telephone: (817) 871-4000

Email: legaldept@tpg.com

TPG FOF VI SPV, L.P.    1,144 TPG Partners V, L.P.    289,261 TPG FOF V-A, L.P.
   757 TPG FOF V-B, L.P.    610 TPG Quintiles Holdco II, L.P.    110,390 TPG
Biotechnology Partners III, L.P.    11,944 TPG Quintiles Holdco III, L.P.   
5,776 TPG Iceberg Co-Invest LLC    99,530

Bain Sellers

  

Shares

  

Address

Bain Capital Integral Investors 2008, L.P    190,608   

c/o Bain Capital Investors, LLC

200 Clarendon Street

Boston, Massachusetts

Attention: David Hutchins

Telephone: (617) 516-2000

Email: dhutchins@baincapital.com

BCIP TCV, LLC    469 BCIP Associates—G    27